Sergeant, J.
A petition has been presented to this court by Benjamin Chew, stating that the Orphans’ Court for the county of Philadelphia had required from him, as one of the executors of Benjamin Chew, deceased, bail on appeal to this court in the sum of $50,000, which he alleges to be excessive, and prays the interference of this court to hear the case and determine and take the proper amount of bail.
It is very clear that this court has no jurisdiction to interfere in the matter. The provisions of the 59th section of the Act of 29th March 1832, give the power exclusively to the Judges of the Orphans’ Court. It provides that the party appealing shall give security by recognizance with sufficient surety in the Orphans’ Court or before one of the judges thereof. No such power is vested in this court or its Judges. By a general provision of the 7th section of the Act of 11th March 1809, the Judges of this court, as well as the courts below, might formerly take bail in error or on appeals; but the substitution in the Orphans’ Court Act of 1832, of a specific provision as to appeals from that court, vesting the power in the Judges of that court alone, seems to have altered the *376former law so far as respects the Orphans’ Court; and by the 61st section of the Act of 1832, such part of any former law as is altered by that Act is repealed.
Petition dismissed.